Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2022 has been entered.
 Response to Arguments
Applicant's arguments filed 1/14/2022 have been fully considered but they are not persuasive. 
Applicant argued the rejection of claim 4 under 35 U.S.C 112(a). 
As pointed out by the Applicant, the specification discloses “orient with the next habitat”. However, the claim specifically calls for “prior to orienting the feed delivery apparatus with the first habitat”. Thus, the argument is not persuasive. 
Applicant argued the combination of Palsgaard and Brooks does not teach the limitation of claim 1 as amended. 
Claims have been amended to include limitation(s) that were not previously presented and/or examined together with other limitations that changed the scope of the claim. Thus, Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.
Applicant argued the combination of Palsgaard and Dubinsky does not teach the limitation of claim 5 as amended. 
Palsgaard discloses in at least para 0063-0064 data may comprise health status of the animals individually and/or the number of live animals. Thus, the habitat containing at least one animal. 
Claims have been amended to include limitation(s) that were not previously presented and/or examined together with other limitations that changed the scope of the claim. Thus, Applicant's arguments with respect to claim 5 have been considered but are moot in view of the new ground(s) of rejection. 
Applicant argued Palsgaard does not teach the limitation of claim 15 as amended. 
Claims have been amended to include limitation(s) that were not previously presented and/or examined together with other limitations that changed the scope of the claim. Thus, Applicant's arguments with respect to claim 15 have been considered but are moot in view of the new ground(s) of rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 4 calls for “determine, prior to orienting the feed delivery apparatus with the first habitat, that the obstruction has been removed from the path”, which means there has to be an obstruction on the path to the first habitat, is not specifically described in the specification. Rather, the specification describes a system that may detect an obstruction in the navigation path.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 and 15-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the signal" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
For claim 15, it is unclear what the claim means by receiving, at a feed delivery platform, receiving an initiation signal from a management system signal from a management system. Thus, for the purpose of prior art rejection, the claim is interpreted as best understood. 
Claims 16-20 are rejected as being depending upon a rejected base claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palsgaard et al (2015/0149050) in view of Brooks (2007/0266959), and Vestal et al. (2014/0365258).
For claim 1, Palsgaard discloses A feed delivery platform (at least fig.5, also see figs. 1-4 and/or 6-7 for illustration of a feed delivery vehicle) comprising: one or more communication interfaces (at least figs. 5-7 for #60 and/or #56 and/or #58 and/or 48); 
Palsgaard is silent about determining that a power level associated with the feed delivery platform is below a first power threshold.
Brooks teaches a control system determine that a power level associated with the feed delivery platform is below a first power threshold (see at least para [0032]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the control system of Palsgaard with a control system determine that a power level associated with the feed delivery platform is below a first power threshold as taught by Brooks in order to identify a current power level to allow proper operation of the platform. 

Brooks teaches a control system determine that the power level associated with the feed delivery platform has met or exceeded a second power threshold (see at least para [0032]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the control system of Palsgaard as modified by Brooks with a control system determine that the power level associated with the feed delivery platform has met or exceeded a second power threshold as taught by Brooks in order to prevent overcharging the battery for proper operation of the platform. 
Palsgaard as modified by Brooks is silent about receiving an initiation signal from a management system and initiating a feed delivery to one or more habitats in response to receiving the initiation signal. 
Vestal teaches a system comprising a delivery platform comprising computer-readable storage media, which when executed by the one or more processors cause the one or more processors to receiving an initiation signal from a management system and initiating a feed delivery to one or more habitats in response to receiving the initiation signal (at least para 0023 and/or 0112). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the delivery platform of Palsgaard as modified by Brooks with a platform which when executed by the one or more processors cause the one or more processors to receiving an initiation signal from a management system and initiating a feed delivery to one or more habitats 
For claim 2, Palsgaard as modified by Brooks and Vestal discloses wherein the signal is received from a habitat (Palsgaard, at least figs. 5-7 and/or para 0068).
For claim 3, Palsgaard as modified by Brooks and Vestal discloses wherein the signal is received from a management system (Palsgaard, at least figs. 5-7 and/or para 0068, 0138).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palsgaard as modified by Brooks and Vestal as applied to claims 1-3 above, and further in view of Anderson (2010/0063673).
For claim 4, Palsgaard as modified by Brooks and Vestal discloses at least one detector (Palsgaard at least fig.5 for camera #62 and/or para 0048 for proximity sensor); and wherein the computer-readable storage media storing computer-executable instructions, which when executed by the one or more processors cause the one or more processors to: receive signal from the detector (Palsgaard at least figs. 5-7); determine an obstruction exists on a path of the feed delivery platform based at least in part on the signal (Palsgaard at least para 0048); send a notification to a management system (Palsgaard at least figs. 6-7 for feedback communication), the notification related to the obstruction (Palsgaard at least figs. 6-7 and/or para 0048). 
Palsgaard as modified by Brooks and Vestal is silent about at least one image capture device; and wherein the computer-readable storage media storing computer-executable instructions, which when executed by the one or more processors cause the one or more processors to: receive image data from the image capture device; receive 
Anderson teaches a vehicle controlling system comprising at least one image capture device (at least fig.3, 5 and/or para 0058); and wherein the computer-readable storage media storing computer-executable instructions, which when executed by the one or more processors cause the one or more processors to: receive image data from the image capture device (at least fig.5); receive second image data from the image capture device (at least fig.12); and determine that the obstruction has been removed from the path (at least figs. 11-12 and/or para 0077). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Palsgaard as modified by Brooks and Vestal with an image capture device; and wherein the computer-readable storage media storing computer-executable instructions, which when executed by the one or more processors cause the one or more processors to: receive image data from the image capture device; receive second image data from the image capture device; and determine that the obstruction has been removed from the path as taught by Anderson in order to provide a path plan for the vehicle while avoiding collision. 
Claim 5 and 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palsgaard et al. in view of Dubinsky (2012/0116832). 
For claim 5, Palsgaard discloses A system comprising: one or more communication interfaces in wireless communication with one or more feed delivery platforms and one or more habitats (at least figs. 5-7 and/or para 0068, 0138 for 
Palsgaard is silent about determine, from the data, that a feed level of a feed dais of a first habitat of the one or more habitats is below a feed threshold; and receive an amount associated with the feed dispensed into the first dais. 
Dubinsky teaches a feeding system comprising a controller configured to determine, from the data, that a feed level of a feed dais of a first habitat of the one or more habitats is below a feed threshold; and receive an amount associated with the feed dispensed into the first dais (at least fig.3 and/or para 0032, 0124). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Palsgaard with a controller configured to determine, from the data, that a feed level of a feed dais of a first habitat of the one or more habitats is 
Palsgaard as modified by Dubinsky is silent about the one or more habitats containing at least one insect. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the type of animal of Palsgaard as modified by Dubinsky with insect depending on user’s preferences in order to animal of target to be monitored. 
For claim 8, Palsgaard as modified by Dubinsky discloses wherein the computer-readable storage media storing computer-executable instructions, which when executed by the one or more processors cause the one or more processors to: determining from the data an issue with the first habitat (Palsgaard at least fig.6 and/or para 0063); and sending an alert to a device associated with facility operator, the alert related to the issue (Palsgaard at least figs. 5-7 and/or para 0063, 0068).
For claim 9, Palsgaard as modified by Dubinsky discloses wherein the issue is associated with at least one of: a health of an insect population within the first habitat (Palsgaard at least para 0063); a size of the insect population (Palsgaard at least para 0064); a developmental state of the insect population; a cleanliness level of the habitat; - 42 -Atty Docket No. A102-0007USC1 a presence of a foreign object within the habitat; or a disruption to the feed dais.
For claim 10, Palsgaard as modified by Dubinsky discloses wherein the computer-readable storage media storing computer-executable instructions, which when executed by the one or more processors cause the one or more processors to: 
For claim 11, Palsgaard as modified by Dubinsky discloses wherein the issue is associated with at least one of: an obstruction to a path of the first feed delivery platform (Palsgaard at least figs. 5-7 and/or para 0048); a power level of the first feed delivery platform; or a feed level of a hopper of the first feed delivery platform.
For claim 12, Palsgaard as modified by Dubinsky discloses wherein the computer-readable storage media storing computer-executable instructions, which when executed by the one or more processors cause the one or more processors to: sending a second signal to the first feed delivery platform, the second signal indicating an amount of feed to dispense into the feed dais (Palsgaard at least figs. 5-7 and/or para 0050).
For claim 13, Palsgaard as modified by Dubinsky discloses wherein the computer-readable storage media storing computer-executable instructions, which when executed by the one or more processors cause the one or more processors to:- 43 -Atty Docket No. A102-0007USC1 determine, from the data, that a second feed level of a second feed dais of a second habitat of the one or more habitats is below the feed threshold; and send a second signal to a second feed delivery platform of the one or more feed delivery platforms, the second signal to dispatch the second feed delivery platform to the second habitat 
For claim 14, Palsgaard as modified by Dubinsky is silent about wherein the computer-readable storage media storing computer-executable instructions, which when executed by the one or more processors cause the one or more processors to: determine a delivery threshold has been meet or exceeded; and send, in response to the delivery threshold being meet or exceeded, a second signal to a second feed delivery platform of the one or more feed delivery platforms, the second signal to dispatch the second feed delivery platform to a second habitat.
Dubinsky teaches a computer-readable storage media storing computer-executable instructions, which when executed by the one or more processors cause the one or more processors to: determine a delivery threshold has been meet or exceeded; and send, in response to the delivery threshold being meet or exceeded, a second signal to a second feed delivery platform of the one or more feed delivery platforms, the second signal to dispatch the second feed delivery platform to a second habitat (at least figs. 7-8 and/or para 0144, 0154-0155). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Palsgaard as modified by Dubinsky with computer-readable storage media storing computer-executable instructions, which when executed by the one or more processors cause the one or more processors to: determine a delivery threshold has been meet or exceeded; and send, in response to the delivery threshold being meet or exceeded, a second signal to a second feed delivery platform of the one or more feed delivery . 
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palsgaard as modified by Dubinsky as applied to claims 5 and 8-14 above, and further in view of Gudat et al. (2011/0288769).
For claim 6, Palsgaard as modified by Dubinsky is silent about wherein sending the signal to the first feed delivery platform to dispatch the first feed delivery platform to the first habitat includes sending a navigation path to the first feed delivery platform.  
Gudat teaches a system comprising sending a signal to a delivery platform to dispatch the delivery platform to the habitat includes sending a navigation path to the delivery platform (at least para 0009 and/or 0035). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Palsgaard as modified by Dubinsky with a system comprising sending a signal to a delivery platform to dispatch the delivery platform to the habitat includes sending a navigation path to the delivery platform as taught by Gudat in order to quickly and/or safely send the delivery platform to the desired destination. 
For claim 7, Palsgaard as modified by Dubinsky is silent about wherein sending the signal to the first feed delivery platform to dispatch the first feed delivery platform to the first habitat includes sending a list of habitats that are low on feed, the list including the first habitat and at least one second habitat.
Gudat teaches a system comprising sending the signal to the first feed delivery platform to dispatch the first feed delivery platform to the first habitat includes sending a list of habitats that are low on feed, the list including the first habitat and at least one . 
Claim 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palsgaard et al. in view of Vestal et al.
For claim 15, Palsgaard discloses A method (at least figs. 5-7, the method steps are readily apparent during operation of the device) comprising: receiving, at a feed delivery platform, a signal (at least figs. 6-7); initiating, by the feed delivery platform, a feed delivery to one or more habitats in response to receiving the signal, individual ones of the one or more habitats associated with animal populations (at least figs. 5-7 and/or Abstract, para 0068); identifying a first habitat of the one or more habitats within an environment (at least fig.2 and/or para 0029); orienting, by the feed delivery platform, a feed delivery apparatus with the first habitat (at least fig.2 and/or para 0029); and delivering a desired amount of feed into the first habitat by the feed delivery apparatus (at least para 0004).
Palsgaard is silent about insect populations. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of Palsgaard with habitat associated with insect populations depending on user’s preferences in order to raise desired type of animal. 

Vestal teaches a method comprising receiving, at a feed delivery platform, receiving an initiation signal from a management system signal from a management system (at least para 0023 and/or 0112). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of Palsgaard with receiving, at a feed delivery platform, receiving an initiation signal from a management system signal from a management system as taught by Vestal in order to allow operation of the platform at desired time and/or condition. 
For claim 16, Palsgaard as modified by Vestal discloses determining the desired amount of feed prior to delivering the desired amount of feed into the habitat (Palsgaard at least para 0050).
For claim 17, Palsgaard as modified by Vestal discloses identifying a second habitat of the one or more habitats within an environment (Palsgaard at least para 0053); orienting, by the feed delivery platform, the feed delivery apparatus with the second habitat (Palsgaard at least fig.2, the method step is readily apparent during operation of the device); and delivering a second desired amount of feed into the second habitat by the feed delivery apparatus (Palsgaard at least fig.2 and/or para 0050).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palsgaard as modified by Vestal as applied to claims 15-17 above, and further in view of Brooks.

Palsgaard as modified by Vestal is silent about determine, by the feed delivery platform, that a power level associated with the feed delivery platform is below a first power threshold.
Brooks teaches a control system determine that a power level associated with the feed delivery platform is below a first power threshold (see at least para [0032]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the control system of Palsgaard as modified by Vestal with a control system determine that a power level associated with the feed delivery platform is below a first power threshold as taught by Brooks in order to provide sufficient power to allow proper operation of the platform. 
Palsgaard as modified by Vestal and Brooks is silent about determine that the power level associated with the feed delivery platform has met or exceeded a second power threshold.
Brooks teaches a control system determine that the power level associated with the feed delivery platform has met or exceeded a second power threshold (see at least para [0032]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the control system of Palsgaard as modified by Vestal and Brooks with a control system determine that the power level associated with . 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palsgaard as modified by Vestal as applied to claims 15-17 above, and further in view of Bahn (2012/0104032).
For claim 19, Palsgaard as modified by Vestal discloses identify a feed station (Palsgaard see at least fig.1  and/or para [0045]); positioning, by the feed delivery platform, the hopper with respect to the feed station to initiate a refill operation (Palsgaard see at least figs. 5-7 and/or para [0050]). 
Palsgaard as modified by Vestal is silent about determine, by the feed delivery platform, that an amount of feed stored in a hopper associated with the feed delivery platform is below a first feed threshold.
Bahn teaches a control system determine that an amount of feed stored in a hopper associated with the feed delivery platform is below a first feed threshold (see at least para [0032]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the control system of Palsgaard as modified by Vestal with a control system determine that an amount of feed stored in a hopper associated with the feed delivery platform is below a first feed threshold as taught by Bahn in order to maintain a sufficient amount of feed for delivering to animal. 
Palsgaard as modified by Vestal and Bahn is silent about determine, by the feed delivery platform, the amount of feed stored in the hopper has met or exceeded a second feed threshold.
.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palsgaard as modified by Vestal as applied to claims 15-17 above, and further in view of Christian (GB1564197).
For claim 20, Palsgaard as modified by Vestal discloses identify a second habitat of the one or more habitats within an environment (Palsgaard see at least para [0054] and/or fig.5 for horizontal tube portion where #32’ points to); orienting the feed delivery platform with the second habitat (Palsgaard see at least para [0062]); and delivering a second desired amount of feed into the second habitat (Palsgaard see at least para [0055]).
Palsgaard as modified by Vestal is silent about identify a second habitat, orienting the feed delivery apparatus with the second habitat, and delivering a second desired amount of feed into the second habitat at substantially the same time as the first habitat.
Christian teaches a feed delivery a feed delivery identify, orient, and deliver an amount of feed into multiple habitats at substantially the same time (see at least fig.5 for feed being delivered to different habitats at substantially the same time). It would have 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH PHAM whose telephone number is (571)270-5854. The examiner can normally be reached Monday-Friday, 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/THANH PHAM/Primary Examiner, Art Unit 3643